Mr. Justice Audrey
delivered the opinion of the Court.
In the ease of Solis v. Registrar of Caguas, 28 P.R.R. 109, we decided that in order to record in the Registry of Property a usufructuary right granted by a municipality to a certain person over city lots segregated from a recorded property of greater area, a public deed is not indispensable, it being sufficient to present in the registry the municipal secretary’s certificate of the resolution authorizing the segregation and grant.
In the instant case said certificate was presented to the registrar of San Germán but the latter refused to record the grant, and consequently the building erected in the lot granted by the municipality, because in the resolution granting the lot it was provided that the mayor should execute the corresponding deed and the same has not been presented.
Section 5 of said resolution did not order the mayor to execute the deed of grant but simply authorizes him to execute the deed in the name of the municipality.
The registrar has given to said Section 5 an effect which it does not have.
The curable defect noted by the registrar in his decisions has not been attacked in this appeal.
*302The decisions refusing the record of the grant made by the mnnieipality of Gfuánica in favor of Hattie Clara Dun-'scombe and of the deed of the building on the lot granted must be reversed and the corresponding records ordered, with the curable defect they contain as the same was not included in this appeal.